Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [31 August 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Dear Doctor
Tuesday morning [August 31, 1779]
I hope you wille excuse me if I do not accept of your good offer and go along with you to the Société de Médecine but I have so many thïngs to do before to morrow that I go to the academy that I have thought it best to stay here the afternoon but I hope nevertheless you will do us the honour to come and take a dish of tea with us at your return and we shall have a game or two at chess and I will endeavour if possible not to play so fast and with so little circonspection.
 
Addressed: M Le Dr Franklin
